Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin et al. (US 2020/0107164 Al, hereinafter Lopatin), in view of LIM K. et al. (EP  2806359 Al, hereinafter Lim).
Regarding Claim 1, Lopatin discloses, a process management server (see e.g., Device locator server 203, and/or  “The computing system 1300 can be used to provide the computing device and/or a server device to which the computing device may connect”, Fig. 13, [0104]), comprising: 
one or more processors (see e.g., “The computing system 1300 includes bus 1335 or other communication device to communicate information, and processor(s) 1310 coupled to bus 1335”, Fig. 13, [0105]); 
memory in electronic communication with the one or more processors (see e.g., “While the computing system 1300 is illustrated with a single processor, the computing system 1300 may include multiple processors and/or co-processors. The computing system 1300 further may include memory 1320 in the form of random access memory (RAM) or other dynamic storage device coupled to the bus 1335”, Fig. 13, [0105]); and 
instructions stored in the memory, the instructions being executable by the one or more processors (see e.g., “The memory 1320 may store information and instructions that may be executed by processor(s) 1310”, Fig. 13, [0105]) to: 
receive battery data and accessory data from a plurality of applications running on a plurality of mobile devices (see e.g., “The beacon signal 301 transmitted by the wireless accessory 201 can be detected by a set of finder devices 303, which are other electronic devices that can receive the beacon signal transmitted by the wireless accessory and are transmit location and other data associated with the beacon signal 301 to the device locator server 203 via the wide area network 114”, Fig. 3, [0044] and/or “the wireless accessory 201 can periodically transmit a wireless beacon signal…The beacon signal can transmit a beacon identifier that includes information to specifically identify the wireless accessory 201”, [0031] and/or “The beacon signal can also convey information about the wireless accessory 201, such as a beacon type, device classification, battery level…The beacon signal can also include information that specifies battery life, charging  status, and/or other status information”, [0032]); 
receive a request for data that is related to a plurality of accessories used by the plurality of mobile devices (see e.g., “The device locator UI 204 can be associated with a device locator application or feature of the mobile device 102. The device locator UI 204 may also have a web-based interface that can be accessed from the mobile device 102 or another type of electronic device, such as a laptop or desktop device. The mobile device 102, upon loading the device locator UI 204, can send a request (330) for location data to the device locator server 203”, [0047] and/or “location data sent by the server in response to the request will be encrypted using the public key transmitted as the beacon identifier of the wireless accessory. The electronic device can decrypt the encrypted location data received by the server using the private key generated during the initial pairing with the wireless accessory (block 414). The electronic device can then process the location data to determine the highest probability location for the wireless accessory (block 415)”, Fig. 4B, [0055] and/or “Other information can also be sent and stored with the location data, either in an encrypted or unencrypted state”, [0046]); 
Although Lopatin teaches that an accessory device transmits beacons that includes data such as identifier identifying the accessory device, beacon type, device classification, battery level, battery life, charging status or other status information, to a device locator server, and further teaches that upon receiving a request from mobile device, the location server encrypts the location data as the beacon identifier of the accessory device, and sends to mobile device, where other information can also be sent and stored with the location data, either encrypted or unencrypted. However, Lopatin fails to explicitly disclose, provide at least some portion of the battery data and the accessory data in response to the request.
In the same field od endeavor Lim discloses, provide at least some portion of the battery data and the accessory data in response to the request (see e.g., “The companycontroller310 controls overall operation of the accessory company server 300. If a request for firmware version of a specific accessory device is received from the digital device 100 through the communication unit 330, the company controller 310 checks the corresponding firmware version, and transmits the result of the check to the digital device 100”, [0045] and/or  “The accessory device 400, which has received the message, transmits status information of the accessory device 400 to the digital device 100. The status information, which is information representing the status of the accessory device 400, may include, for example, a battery level of the accessory device 400, firmware version information…”, [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lopatin with Lim, in order to manage an accessory device when is connected to a digital device by receiving accessory identification information, status of the accessory device such as battery level  and firmware version information (Please see Lim, paragraph [0012] and [0118]).
Regarding Claim 2, Lopatin and Lim combined disclose, receive time and location data from the plurality of applications, wherein the time and location data is associated with the battery data and the accessory data (see Lopatin e.g., “…storing a timestamp and beacon identifier to a beacon scan buffer, determining a location for the electronic device that corresponds with the timestamp when an application processor of the electronic device is in an active state, encrypting the location for the electronic device using the beacon identifier for the wireless accessory, and transmitting encrypted location data, the beacon identifier, and the time stamp to a server device, the server to store the encrypted location data for retrieval by an electronic device associated with the wireless accessory”, [0006]); and 
provide at least some portion of the time and location data in response to the request (see Lopatin e.g., “Other information can also be sent and stored with the location data, either in an encrypted or unencrypted state. The other information can include timestamps for when the beacon signal 301 was received”, [0046] and/or “The owner device can retrieve the RSSI or UWB information from the device locator server along with location data, which in one  embodiment is provided the form of latitude and longitude information, along with timestamps for which the locations were determined”, [0068] and/or “The beacon signal can also include information that specifies battery life, charging status, and/or other status information”, [0032]). 
Regarding Claim 6, Lopatin and Lim combined disclose, wherein the battery data received from an application running on a mobile device comprises at least one of:
a deployment date of a battery pack that is included within an accessory that is connected to the mobile device;
a battery health indicator (see Lopatin e.g., “The beacon signal can also convey information about the wireless accessory 201, such as a beacon type, device classification, battery level… The beacon signal can also include information that specifies battery life, charging status, and/or other status information”, [0032]); or
a serial number of the battery pack. 
Regarding Claim 7, Lopatin and Lim combined disclose, wherein the accessory data received from an application running on a mobile device comprises a serial number of an accessory that is connected to the mobile device (see Lopatin e.g., “the wireless accessory 201 can periodically transmit a wireless beacon signal…The beacon signal can transmit a beacon identifier that includes information to specifically identify the wireless accessory 201”, [0031] and/or “a data processing system configured to perform operations comprising loading a user interface on an electronic device, the user interface to enable the determination of a location of a wireless accessory that is associated with the electronic device”, [0004] and/or “The mobile device 102, upon loading the device locator UI 204, can send a request (330) for location data to the device locator server 203…”, [0047]); or
a serial number of the battery pack.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior arts fail to teach, aggregate at least some of the battery data, the accessory data, and the time and location data that is received from the plurality of applications, thereby creating aggregated data;
determine a metric that is related to the aggregated data; and
provide a report that comprises the metric.
Claims 4-5 also objected as being dependent on an objected claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645